Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I, claims 1-10 in the reply filed on November 29, 2022 is acknowledged.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the term “at least one cut-off line” in claim 1, line 4, “a first cut-offline” in claim 8, lines 2 and 4, and “a second cut-off line” in claim 8, lines 3 and 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention. In claim 1, line 6, the singular “the left side face” and the singular “the right side face” lack antecedent definition from “right and left side faces” in lines 2-3. 
In claim 8, line 4, “the first cut off line” is inconsistent with line 2 or otherwise lacks antecedent basis.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/71438 in view of Fell et al. (2010/0155292). Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paulin (4,111,297) in view of Fell et al. (2010/0155292). WO 00/71438 and Paulin each disclose a package (1; 20; respectively) for packaging a plurality of parallelepiped units (2; 22), the package having a shape of a rectangular parallelepiped with six faces including a front face, a rear face, a right side face, a left side face, a top face and a bottom face, the package comprising at least one cut-off line (10; defining upper and lower sides of 84), each cut-off line formed by parallel cut lines in a longitudinal direction of the package, allowing detachment of at least one of the left side face and the right side face so as to partially expose the content of the package, and a break line (other 10; 110) that allows a remaining portion to be torn, which is the remaining part of the package. Neither WO 00/71438 nor Paulin disclose the intended content to be playing rectangular card decks. However, Fell et al. disclose disposing rectangular playing card arrangements (see paragraph 0006) in a similar package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the basic claimed structure of  either one of WO 00/71438 and Paulin to receive decks of playing cards as claimed, as such a modification would predictably unitize several card decks in a single package for ease of shipping.  
As to claim 8, WO 00/71438 and Paulin each disclose two cut lines (10, 10; on either side of 84) forming a tear strip.
As to claim 9, such describes an intended use of the claimed package. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 10, Fell et al. disclose playing cards which would be randomly disposed if not shuffled. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Peters (3,858,717). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package with top face markings, markings to indicate front and rear and markings demonstrating an order of steps of an organic process as claimed as such is demonstrated by Peters, such a modification would predictably provide the expected result by its inclusion. It has been held that rearranging parts of an invention (such as different positioning on various surfaces of a carton) would involve only routine skill in the art. See In re Japikse, 86 USPQ 70.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Kutchin (4,784,261). Kutchin discloses an individual bar code for each of plural packs disposed within a package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified package described above with individual bar codes as claimed, as such a modification would predictably indicate the individual pack of playing cards produced for quality control and identification.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10, respectively of U.S. Patent No.11,278,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject as now claimed may be wholly derived from the subject matter as set forth in the indicated previously patented claims.


Claims 1, 4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 2 and 5, 3 and 5, 4 and 5, 5, 5 and 5, respectively of U.S. Patent No. 10,143,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject as now claimed may be wholly derived from the subject matter as set forth in the indicated previously patented claims.

Claims 1-4, 6-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 2 and 6, 2 and 6, 3 and 6, 4, 4, 6,  and 6, respectively,of U.S. Patent No. 9,724,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject as now claimed may be wholly derived from the subject matter as set forth in the indicated previously patented claims.
 
Claims 1-3, 5 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 2, 4, 1 and 5, respectively, of U.S. Patent No. 9,555,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject as now claimed may be wholly derived from the subject matter as set forth in the indicated previously patented claims.

14.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736

BPG